The conviction of defendant, in three separate proceedings, upon the uncorroborated testimony of one infant witness in each proceeding, must be reversed, as the evidence does not establish the guilt of defendant beyond a reasonable doubt. The sole witness in each of two proceedings was under eleven years of age, and in the other proceeding the sole witness was under fourteen years of age. The two witnesses under twelve years of age were not properly examined, preliminarily, by the magistrate, before being sworn, to determine the child's competency. (Code Crim. Proc. § 392; Civ. Prac. Act, § 365.) The statute creates a presumption that a child under twelve years of age is not competent to be sworn. That presumption must be overcome by a proper preliminary examination. If, after such examination, it appears that the child should not be sworn, his *Page 190 
statement may be taken, "but no person shall be held or convicted of an offense upon such testimony unsupported by other evidence." Thus the legislative intent is indicated that no person shall be convicted upon the uncorroborated testimony of a child under twelve years of age whose competency has not been established by a preliminary examination. (Cf. Olshansky v. Prensky,185 App. Div. 469.) The record discloses that two of the witnesses, including the child thirteen years of age, had on a previous trial, at which another person was being tried upon the same charge upon which defendant was tried, identified the person then being tried as the person who had committed the act for the commission of which defendant has been convicted. The conviction of the defendant must be reversed and a new trial granted.
In each case, the judgments should be reversed and a new trial ordered.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur.
Judgments reversed, etc.